Citation Nr: 1453365	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left knee disorder, to include as secondary to a back disorder.

2.  Entitlement to service connection for right knee disorder, to include as secondary to a back disorder.

3.  Entitlement to bilateral foot disorder, including bilateral heel spurs and bilateral hallux valgus, to include as secondary to a back disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a rating in excess of 50 percent prior to January 23, 2013, for posttraumatic stress disorder.

8.  Entitlement to a rating in excess of 50 percent on and after April 1, 2013, for posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1965 and from November 1968 to November 1971.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009, August 2009, March 2010, and April 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The issues of entitlement to service connection for left knee disorder, right knee disorder, back disorder, and bilateral foot disorder, as well as the issue of 

entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) will be addressed in the remand section below and are remanded to the RO.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss.

2.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 50 percent prior to January 23, 2013, for posttraumatic stress disorder (PTSD).

3.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 50 percent on and after April 1, 2013, for PTSD.

4.  The Veteran's original claim of entitlement to service connection for left knee disorder was denied in a March 2010 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via an April 2010 letter, he did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

 5.  In June 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left knee disorder.  After this claim was denied in an April 2012 rating decision, he perfected an appeal to the Board.

 6.  Since the March 2010 rating decision, evidence has been received that has not previously been considered by VA and pertains to new theories of entitlement to service connection.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2014).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a rating in excess of 50 percent prior to January 23, 2013, for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2014).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a rating in excess of 50 percent on and after April 1, 2013, for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2014).

4.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

5.  Evidence submitted to reopen the claim of entitlement to service connection for left knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss and PTSD

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the May 2014 hearing before the Board, the Veteran expressed a desire to withdraw his claims of entitlement to a compensable rating for bilateral hearing loss; a rating in excess of 50 percent prior to January 23, 2013, for PTSD; and a rating in excess of 50 percent on and after April 1, 2013, for PTSD.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Thus, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to a compensable rating for bilateral hearing loss; entitlement to a rating in excess of 50 percent prior to January 23, 2013, for PTSD; and entitlement to a rating in excess of 50 percent on and after April 1, 2013, for PTSD, and they are dismissed.

II. Left Knee

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left knee disorder because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In January 2010, the Veteran submitted a claim of entitlement to service connection for left knee disorder.  After this claim was denied in a March 2010 rating decision, the RO provided the Veteran notice of the decision and notice of his appellate rights via an April 2010 letter.  Despite receiving this notification, the Veteran did not perfect an appeal.  Further, the Veteran did not submit new and material evidence during the appeals period following the March 2010 rating decision.  38 C.F.R. § 3.156.  Accordingly, the RO's March 2010 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the March 2010 rating decision, the Veteran's claim of entitlement to service connection for left knee disorder was denied because the RO determined that the Veteran's service treatment records did not demonstrated in-service complaints of or treatment for left knee injury or disorder; there was no evidence that the Veteran's left knee disorder was etiologically related to his active duty; and there was no evidence that the Veteran's left knee disorder was manifested to a compensable degree within one year from his discharge from active duty.  

The evidence of record associated with the claims file since the March 2010 rating decision included diagnoses of left knee arthritis.  Further, the Veteran has asserted that he fell and injured his left knee during an in-service airplane landing, and that experienced left knee pain since that time.  The Veteran claims that he sustained a left knee injury during the same airplane landing that resulted in a back injury.  He further asserted that his back disorder, which he claims is etiologically related to his active duty, was manifested by an abnormal gait that caused or aggravated his left knee disorder.  Herein, the Board is remanding the Veteran's claim of entitlement to service connection for a back disorder.

Based on the above, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for left knee disorder.  Given that there is medical evidence of record showing left knee arthritis and given that arthritis is listed as a chronic disorder under VA regulations, his assertions as to experiencing a continuity of left knee symptomatology since an in-service injury represent a theory of entitlement to service connection that was not addressed in the March 2010 rating decision.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), (b), 3.309(a) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Justus v. Principi, 3 Vet. App. 510 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Likewise, service connection on a secondary basis was not asserted by the Veteran and was not considered in the March 2010 rating decision.  38 C.F.R. § 3.310 (2014).  Thus, his assertions, in concert with the other evidence of record, constitute new and material evidence.  In determining that the evidence submitted since the March 2010 rating decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  See Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for left knee disorder is addressed in the remand portion of the decision below.


ORDER

The appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 50 percent prior to January 23, 2013, for PTSD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 50 percent on and after April 1, 2013, for PTSD is dismissed.

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for left knee disorder is reopened, and to this extent only, the claim is granted.


REMAND

A. Back

Pursuant to his claim of entitlement to service connection for a back disorder, the Veteran was provided a VA examination in January 2012.  Ultimately, the examiner opined that the Veteran's current back disorder was "less likely than not" incurred in or due to the claimed in-service injury, event, or illness.  In support of this opinion, the examiner provided the following rationale:

It is less likely than not that the Veteran's low back condition is caused by or a result of the incidents of back pain noted in service.  [The] Veteran had 2 [to] 3 episodes of back pain in 1969 and 1970 that required no prolonged treatment.  He states that his back was fine until [a] work[-]related injury in 2001...Per his history his back condition was 30 years post military and was related to a specific injury at work.  Therefore, his back is in no way related to his pervious military history.

The Veteran's service treatment records show that the Veteran complained of bilateral back pain on November 18, 1969.  Thereafter, a November 21, 1969 treatment entry, the Veteran continued to experience this back pain, marking at least a three-day history.  Additionally, on October 19, 1970, the Veteran reported falling on his back the previous Friday.  He complained of pain that radiated into his sacral area.  Moreover, he complained of left leg pain with ambulation.  He was provided a prescription for valium and a radiological examination was ordered.  The subsequent radiological examination report demonstrated that the Veteran had "persistent upper lumbar and low thoracic pain."  Although the radiological examination demonstrated no abnormality in the Veteran's lumbar spine, a diagnosis of mild dextroscoliosis was rendered with respect to his dorsal spine.  

Although the January 2012 VA examiner indicated that the Veteran experienced 2 to 3 "episodes" of back pain in 1969 and 1970, there was no indication that the examiner considered the in-service, x-ray-confirmed diagnosis of mild dextroscoliosis of the dorsal spine.  Further, the examiner opined, in part, that the Veteran's in-service complaints of back pain did not require "prolonged treatment," but does not explain why treatment is an important consideration when the Veteran has stated that he has experienced symptoms, namely back pain, since an in-service injury.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (holding that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology).  Further, the examiner relied on the Veteran's report that his back was "fine" until a 2001 work-related injury.  However, throughout the pendency of his appeal, the Veteran has reported that he experienced back pain since an in-service injury.  Moreover, his spouse testified in May 2014, that, when they met and married in 1980s, the Veteran was experiencing back symptoms and that she helped apply at-home treatment.  For these reasons, the Board finds that the January 2012 VA examination is not adequate and, thus, a remand for a new VA examination is required.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Additionally, evidence associated with the Veteran's claim file during the pendency of this appeal demonstrated that he sustained a post-service back injury consequent to his occupation in approximately 2001.  This evidence also demonstrates that the Veteran submitted a Workers' Compensation claim based on this injury.  The RO has not undertaken any efforts to obtain documentation associated with the Veteran's claim for Workers' Compensation.  As such, while the Veteran's claim is in remand status, the Board finds that the RO should undertake all reasonable efforts to obtain any documentation associated with the Veteran's Workers' Compensation claim.

B. Left and Right Knees

As determined above, the Veteran has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for left knee disorder.  Although the Veteran's left knee was evaluated during an April 2011 VA examination, no etiologically opinion was rendered with respect to the diagnosed left knee disorder.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran with a VA examination so that the salient etiological questions presented by this claim can be addressed by a VA examiner.

With respect to the Veteran's claim of entitlement to service connection for right knee disorder, he was provided a VA examination in April 2011.  Ultimately, the examiner opined that it was "less likely as not" that the Veteran's right knee disorder was

...permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not permanently aggravated or a result of any injury in service or worsened by an already service connected disability.  The natural progress was not altered or worsened by any event and/or condition that occurred and/or expressed during active service. 

In support of this opinion, the examiner stated that the first documentation of post-service treatment was an April 2009 VA treatment record.  That record indicated that the Veteran reported a one- to one and a half-year history of increasing bilateral knee pain.  The April 2009 VA examiner found no acute changes or trauma.  Further, during the April 2011 VA examination, the Veteran reported to the examiner that he did not sustain an injury to his right knee.  

Despite the VA examiner's findings, the Veteran reported an in-service right knee injury consequent to an airplane landing, and reported that he experienced right knee symptoms since that injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury, but relied on the service treatment records to provide a negative opinion).  Further, the Veteran's spouse testified during the May 2014 hearing that, when they met and married in the 1980s, the Veteran already experienced issues with his right knee and that she helped apply at-home treatments.  As such, the Board finds that the April 2011 VA examination is inadequate and, thus, a remand to provide the Veteran another examination is required in order to satisfy VA's duty to assist.  Barr, 21 Vet. App. at 311.

Additionally, the Veteran asserted that his left and/or right knee disabilities are due to or were aggravated by his back disorder.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board finds that the Veteran's claims of entitlement to service connection for left and right knee disorders are, thus, inextricably intertwined with his claim of entitlement to service connection for a back disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board finds that remanding the Veteran's claims of entitlement to service connection for left and right knee disabilities is warranted for contemporaneous adjudication.

C. Feet

In January 2012, the Veteran was provided a VA examination in order to ascertain the nature of any current bilateral foot disorder and whether any such disorder was etiologically related to his active duty.  As a result of clinical evaluation and diagnostic testing, the examiner rendered diagnoses of bilateral hallux valgus and heel spurs.  With respect to both of the Veteran's feet, the examiner ultimately opined as follows:

It is less likely than not that the [V]eteran's [left and] right foot condition[s], Hallux valgus and heel spurs[,] are caused by or a result of the diagnosis of pes cavus noted in-service.  There is no causal relationship between these conditions.  These are separate diagnoses and are unrelated.

Accordingly, the January 2012 VA examiner limited the rendered etiological opinion to whether any current bilateral foot disorder was related to an in-service diagnosis of pes cavus.  The examiner did not address whether any current left and/or right foot disorder was otherwise related to the Veteran's active duty.  Further, during the May 2014 hearing before the Board, the Veteran asserted that he currently had bilateral pes planus, which was not found during the January 2012 VA examination.  For these reasons, the Board finds that the January 2012 VA examination is inadequate and, thus, a remand to provide the Veteran with a new examination is required.  Barr, 21 Vet. App. at 311.

Additionally, the Veteran has asserted that his bilateral foot disabilities are due to or were aggravated by his back disorder.  The Board finds that the Veteran's claim of entitlement to service connection for bilateral foot disorder is, thus, inextricably intertwined with his claim of entitlement to service connection for a back disorder.  Id.  As such, the Board finds that remanding the Veteran's claim of entitlement to service connection for bilateral foot knee disorder is warranted for contemporaneous adjudication.

D. TDIU

The Veteran's claim of TDIU is inextricably intertwined with the service connections claim being remanded herein.  This is so because the dispositions of the service connection claims may affect the disposition of the Veteran's claim of TDIU.  As such, the Board finds that remanding the Veteran's claim of TDIU is warranted for adjudication contemporaneous to the adjudication of the service-connected claims.  Id.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must undertake efforts to obtain documents associated with the Veteran's Workers' Compensation claim associated with a post-service back injury sustained consequent to his occupation in approximately 2001.  The RO must also undertake efforts to obtain the Veteran's relevant VA treatment records from the Muskogee, Oklahoma VA Medical Center that have not already been associated with the claims file, including any VA treatment reports demonstrating evaluations of his feet.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran a VA examination with respect to his left and right knee disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of current left and right knee disabilities present.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide an opinion as to whether any left and/or right disorder previously or currently diagnosed was/were (a) incurred in or due to his active duty; or (b) caused or aggravated by a back disorder.  In rendering this opinion, the examiner must consider and discuss the Veteran's assertions, to include his assertion of sustaining an in-service injury during an airplane landing.  Further, the examiner must consider and discuss the Veteran's assertions of post-service symptoms, as well as his and his spouse's assertions of post-service self-treatment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must provide the Veteran a VA examination with respect to his bilateral foot disorder to be conducted by a podiatrist.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of current foot disorder present, including, if appropriate, pes cavus, pes planus, hallux valgus, and heel spurs.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is must provide an opinion as to whether any left and/or right foot disorder previously or currently diagnosed was/were (a) incurred in or due to his active duty; or (b) caused or aggravated by a back disorder.  In rendering any etiological opinion, the examiner must consider and discuss the service treatment records regarding pes cavus, as well as the Veteran's assertions of in-service and post-service symptoms and self-treatment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must provide the Veteran a VA examination with respect to his back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of current back disorder present.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide opinions as to: 

(a)  whether any previously or currently diagnosed back disorder was incurred in or due to his active duty; 
(b)  whether dextroscoliosis of the dorsal spine is a congenital or developmental defect and if so, whether it was subject to superimposed disease or injury during the Veteran's active duty; 
(c)  whether dextroscoliosis of the dorsal spine is a congenital or development disease and if so, was aggravated beyond its natural course during the Veteran's active duty; AND
(d)  what role, if any, did an in-service back injury have in the Veteran's post-service back injury.

In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions, as well as the documented in-service complaints of and treatment for a back disorder, particularly with respect to the diagnosis of dorsal spine dextroscoliosis.  Further, the examiner must consider and discuss the Veteran's assertions of post-service treatment and the post-service back injury.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the Veteran's claims on appeal, including the claim of TDIU, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


